DETAILED ACTION
This office action is in response to the application filed April 24, 2020. 
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 24, 2020 and December 9, 2020 were filed after the mailing date of the application on April 24, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 27 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 , 5 and 15 of US Patent No. 10,635,789 in view of “Shau” (US PG Publication 2015/0264119)



21. A system, comprising: one or more processors and one or more memories to store computer-executable instructions that, when executed, cause the one or more processors to: select an authorization data structure and an operation data structure based at least in part on a request for an operation, wherein the authorization data structure comprises a first directed acyclic graph representing a first flow of data between a plurality of service operations associated with authorization of the operation, and wherein the operation data structure comprises a second directed acyclic graph representing a second flow of data between a plurality of service operations associated with execution of the operation; attempt the authorization of the operation using the authorization data structure, comprising invoking one or more of the service operations associated with the authorization of the operation; and determine a failure of the authorization of the operation, wherein the request for the operation is denied responsive to the failure.
1.  A system, comprising: a service coordination system, wherein the 
service coordination system is implemented using at least one processor and a 
memory storing program instructions, and wherein the program instructions are 
executable by the at least one processor to: receive a request for an 
operation;  identify, from a recipe repository, an authorization recipe and an 
operation recipe for the operation, wherein the authorization recipe comprises 
a first directed acyclic graph of first service operations representing a first 
flow of data between the first service operations to be used to authorize the 
operation, and wherein the operation recipe comprises a second directed acyclic 
graph of second service operations representing a second flow of data between 
the second service operations to be used to execute the operation;  attempt the 
authorization of the operation according to the authorization recipe, wherein 
the program instructions are executable by the at least one processor to invoke 
one or more of the first service operations to attempt to authorize the 
operation and to generate one or more fields of data;  and if the authorization 
of the operation is successful, initiate the execution of the operation 
according to the operation recipe, wherein the program instructions are 
executable by the at least one processor to invoke one or more of the second 
service operations to execute the operation using the one or more fields of 
data.
27. (New) A computer-implemented method, comprising: selecting an authorization data structure and an operation data structure based at least in part on a request for an operation, wherein the authorization data structure comprises a first directed acyclic graph representing a first flow of data between a plurality of service operations associated with authorization of the operation, and wherein the operation data structure comprises a second determining a failure of the authorization of the operation, wherein the request for the operation is denied responsive to the failure.

operation;  selecting, from a recipe repository storing data structures 
representing recipes, an authorization data structure and an operation data 
structure for the operation, wherein the authorization data structure comprises 
a first directed acyclic graph of first service operations representing a first 

operation, and wherein the operation data structure comprises a second directed 
acyclic graph of second service operations representing a second flow of data 
between the second service operations to be used to execute the operation;  
attempting the authorization of the operation according to the authorization 
data structure, comprising invoking one or more of the first service operations 
to attempt to authorize the operation;  and initiating the execution of the 
operation according to the operation data structure based at least in part on a 
successful result of the authorization, comprising invoking one or more of the 
second service operations to execute the operation.
determining a failure of the authorization of the operation, wherein the request for the operation is denied responsive to the failure.
15.  A computer-readable storage medium storing program instructions that, 
if executed, perform: receiving a request for an operation;  selecting, from a 
recipe repository, an authorization recipe and an operation recipe for the 
operation, wherein the authorization recipe comprises a first directed acyclic 
graph of first service operations representing a first flow of data between the 
first service operations to be used to authorize the operation, and wherein the 
operation recipe comprises a second directed acyclic graph of second service 
operations representing a second flow of data between the second service 
operations to be used to execute the operation;  attempting the authorization 
of the operation according to the authorization recipe, comprising invoking one 
or more of the first service operations to attempt to authorize the operation;  
and initiating the execution of the operation according to the operation recipe 
based at least in part on a successful result of the authorization, comprising 
invoking one or more of the second service operations to execute the operation.



Further, while the pending claims do not teach, Shau teaches: 
 (Shau, ¶¶71-81 teaches recording failed operations and using the solver to determine how to fix failures, including dependencies as in 715, Fig. 7; Further Fig. 9 teaches rolling back failed cluster management operations). 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of the patented claims with those of Shau as each is directed to application cluster management and Shau recognized “Provisioning and managing the cluster for such a 
multi-tiered application stack can be difficult and time consuming for an 
administrator” (¶3) and provides systems to reduce such burdens. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Shau” (US PG Pub 2015/0264119) in view of “Syeda-Mahood” (US PG Publication 2006/0136428)



Regarding Claim 1, Shau teaches: 
21. (New) A system, comprising: one or more processors and one or more memories to store computer-executable instructions that, (See e.g. Fig. 2, Server 225, provisioners 230 and nodes 240)  when executed, cause the one or more processors to: 
select an authorization data structure (See e.g. 360, Fig. 3B ¶106 and Starting Cluster Layout of 705, Fig. 7, ¶125) and an operation data structure  (including a target layout as in 705, Fig. 7)  based at least in part on a request for an operation,
 wherein the authorization data structure comprises a first directed acyclic graph representing a first flow of data between a plurality of service operations associated with (¶¶69-71, planner creates a directed acyclic graph execution plan associated with each cluster layout/action, including a starting layout as in 705, Fig. 7)   (¶¶69-71, planner creates a directed acyclic graph execution plan associated with each cluster layout/action, including a target layout as in 705, Fig. 7)  
attempt the authorization of the operation using the authorization data structure, comprising invoking one or more of the service operations associated with the authorization of the operation; (e.g. ¶108, Block 375, when applying a new cluster layout, the Solver 250 solves for the Directed acyclic graph for invoking the services of the execution plan)
 and determine a failure of the authorization of the operation, wherein the request for the operation is denied responsive to the failure.  (Shau, ¶¶71-81 teaches recording failed operations and using the solver to determine how to fix failures, including dependencies as in 715, Fig. 7; Further Fig. 9 teaches identifying failed tasks 915,918, and rolling back failed cluster management operations).

Shau does not explicitly teach, but Syeda-Mahood teaches
and wherein the operation data structure comprises a second directed acyclic graph representing a second flow of data between a plurality of service operations associated with execution of the operation; ; (Fig. 7, ¶40 teach attribute/field level matching of schemas as represented by a DAG in service coordination system to ensure execution of services using matched fields between source and target services).



Regarding the dependent claims, Shau and Syeda-Mahood teach:
22. (New) The system as recited in claim 21, wherein, in attempting the authorization of the operation using the authorization data structure, the computer- executable instructions, when executed, further cause the one or more processors to: 2generate a description of one or more resources associated with the operation.  (See e.g. 706-712, Fig. 7 Syeda-Mahood generates weighted DAG describing the relationship between data resources passed between the services)

23. (New) The system as recited in claim 21, wherein, in attempting the authorization of the operation using the authorization data structure, the computer- executable instructions, when executed, further cause the one or more processors to: evaluate one or more policies associated with the request based at least in part on a description of one or more resources associated with the operation, wherein at least some of the one or more policies describe permissible resource usage.  See e.g. Shau ¶¶46-49 describing a permissions manager applying permission policies for users - ¶46 of Shau describing permissions on using entities in the system)

(See e.g. Shau ¶¶46-49 describing a permissions manager applying permission policies for users)

25. (New) The system as recited in claim 21, wherein attempting the authorization of the operation using the authorization data structure comprises generating one or more fields of data, (Fig. 7, ¶40 teach attribute/field level matching of schemas as represented by a DAG in service coordination system to ensure execution of services using matched fields between source and target services). 
and wherein the one or more memories store additional computer-executable instructions that, when executed, cause the one or more processors to: determine a cause of the failure of the authorization based at least in part on the one or more fields of data.  (Shau, ¶¶71-81 teaches recording failed operations and using the solver to determine how to fix failures, including dependencies as in 715, Fig. 7).

26. (New) The system as recited in claim 21, wherein the one or more memories store additional computer-executable instructions that, when executed, cause the one or more processors to: 3authenticate the request, comprising verifying an identity of a user associated with the request, wherein the authorization of the operation is attempted responsive to authentication.  (See Shau ¶¶44-46 Authentication of user permissions prior to access to permitted data and allowed cluster management operations)



32. (New) The method as recited in claim 27, wherein the execution of the operation using the operation recipe is not initiated.  (See Shau ¶¶44-46 Authentication of user permissions prior to access to permitted data and allowed cluster management operations)

Claims 27-31, and 33 are rejected on the same basis as claims 21-26 above.
Claims 34-38 and 40 are rejected on the same basis as claims 21-26 above.
Claim 39 is rejected on the same basis as claim 32 above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in the attached PTO-892 form includes prior art related to the management of networked application deployments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MJB
9/30/2021
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191